Title: John Adams to Abigail Adams, 14 May 1789
From: Adams, John
To: Adams, Abigail


        
          New York May 14. 1789
          My dearest Friend
        
        I have recd yours of the 5th.— If you think it best, leave Thomas at Colledge: but I pray you to come on with Charles, as soon as possible.— as to the Place let my Brother plough and plant if he will, as much as he will. He may Send me, my half of the Butter Cheese &c here.— As to Money to bear your Expences you must if you can borrow of some Friend enough to bring you here. if you cannot borrow enough, you must Sell Horses Oxen Sheep Cowes, any Thing at any Rate rather than not come on.— if, no one will take the Place leave it to the Birds of the Air and Beasts of the Field: but at all Events break up that Establishment and that Household.— A great Part of the Furniture must be shipped for this Place. as to Daniel, he has a Wife and cannot leave her: besides he makes great wages where he is: but if you have a Mind to bring Daniel you may. We can do without him.
        I have as many difficulties here, as you can have; public and private. but my Life from my Cradle has been a Series of difficulties and that Series will continue to the Grave,.— I hope Brisler will come; but if he cannot We can do without him.— I have taken Montiers House, on the North River, a mile out of Town. There is room enough and Accommodations of all sorts.—but no furniture.
        I am &c, tenderly
        John Adams
      